Citation Nr: 1607709	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-24 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction was subsequently transferred to the RO in New York, New York.

In his substantive appeal (VA Form 9) the Veteran requested the opportunity to testify at a Travel Board hearing at the RO.  The requested hearing was scheduled for April 16, 2015, but the Veteran did not appear for the hearing.  Nor did he request a postponement of the hearing date or explain why he did not appear for the hearing.  Under these circumstances, the hearing requested is considered withdrawn.  See 38 C.F.R. § 20.702 (2015).


FINDINGS OF FACT

1. The Veteran had at least 30 days of continuous active duty service from July 2006 to December 2006. 

2. The Veteran received an uncharacterized entry level separation due to erroneous entry; his discharge was under other than dishonorable conditions.

3. The Veteran was discharged from active duty service due to idiopathic thrombocytopenic purpura, which was determined to be a service-connected disability in a September 2007 rating decision of the VA Regional Office in Cleveland Ohio.



CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met. 38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §§ 21.9520, 21.9640(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Since the Board is granting the only claim decided today, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

By statute, Congress has established multiple educational assistance programs for eligible veterans, with varying eligibility requirements, categories of benefits, rates of payment, delimiting dates, and additional services.  The issue in this case concerns the Post-9/11 G.I. Bill (codified at Chapter 33 of Title 38 of the United States Code).

A veteran may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

The RO denied the claim for post-9/11 GI Bill education assistance benefits because, according to information received from the Marine Corps, his active duty service of 140 days consisted entirely of entry level and skill training, which, according to 38 C.F.R. § 21.9520(a), is not counted towards the minimum 90 days required for qualifying service.  Moreover, it was held his discharge was for the convenience of the government.

But the Veteran may also become eligible for benefits under the Post-9/11 GI Bill if he served a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).  Unlike subsection (a) of the regulation - which specifically excludes time spent in entry level and skill training from the scope of the definition of qualifying service - there is no similar exclusion in the text of 38 C.F.R. § 21.9520(b).  In other words, because the Veteran served more than 30 continuous days, he is eligible for education assistance under the Post-9/11 GI Bill if he was discharged under other than dishonorable conditions due to a service-connected disability.

According to the Veteran's certificate of discharge or release from active duty (DD-214 Form), his "type of separation" was "entry level separation"; his "narrative reason for separation" was "erroneous entry" and the "character of service" was "uncharacterized."  The Board finds that an uncharacterized entry level separation is a discharge under conditions other than dishonorable.  38 C.F.R. § 3.12(k)(1) (2015).

In this case, the Veteran's service treatment records clearly show that he was first diagnosed with idiopathic thrombocytopenic purpura ("ITP") during his period of active service.  A November 2006 treatment note indicates that the Veteran "was originally recommended for a medical board due to ITP."  According to a referral for administrative entry level separation, the Veteran was "not presently qualified" for enlistment due to his present condition.  The record also includes an administrative report dated December 12, 2006, which indicates that the reason for the determination of "erroneous entry" was "idiopathic thrombocytopenic purpura, status post mononucleosis with associated hepatitis and splenomegaly, EPTS - member was originally recommended for PEB discharge."  

In September 2007, the RO in Cleveland, Ohio granted service connection for autoimmune thrombocytopenic purpura and assigned a 0 percent (noncompensable) disability rating.  Because the Veteran's discharge is uncharacterized, which is not synonymous with a dishonorable discharge, and service connection is in effect for the disorder leading to discharge, the Veteran meets the criteria for eligibility for benefits under the post-9/11 GI bill as defined in 38 C.F.R. § 21.9520(b).


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


